Citation Nr: 0906272	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-43 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from 
July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbosacral 
strain is more disabling than currently evaluated.  His claim 
for an increased rating was denied by a May 2003 rating 
decision, primarily on the basis of the results of a February 
2003 VA fee-basis or contract examination.  While this 
examination did address the severity of his back disability, 
the Veteran subsequently testified at a hearing before a 
Decision Review Officer (DRO) that his lumbosacral strain has 
increased in severity since that examination.  

The Board notes that the time of examination is not, in and 
of itself, necessarily a reason for remand.  However, in the 
current instance, the Veteran has specifically stated that 
his back symptoms have worsened since his last evaluation and 
the most recent examination is over 5 years old.  The Board 
finds that, given the number of years that have elapsed since 
the last examination and the Veteran's allegation of 
increased back impairment, a new, comprehensive VA 
examination is necessary to adequately determine the current 
severity of his lumbosacral strain.  See 38 C.F.R. § 3.327; 
see also, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board further notes that the Veteran has indicated that 
there are outstanding records held by the Social Security 
Administration (SSA), and that he has applied for benefits 
with this agency.  VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Such records are 
potentially relevant to both claims on appeal.  Accordingly, 
the AMC/RO must contact SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008).

Regarding the other claim in appellate status, the Veteran 
asserts that he has a current psychiatric disorder that began 
during service or as the result of incidents of his period of 
active duty.  The Board notes that the service treatment 
records indicate that the Veteran was assessed as having 
difficulty sleeping because of depression and situational 
stress in August 1981.  As far as a current disability, the 
Veteran was recently diagnosed with schizoaffective disorder, 
depressive type, in June 2005.  In addition to this 
diagnosis, there are VA mental health clinic records on file, 
which reveal evaluation and treatment for variously diagnosed 
disorders, to include schizophrenia.    

The Board finds that a thorough VA psychiatric examination is 
necessary, which includes an opinion addressing the question 
of whether the Veteran has a current psychiatric disorder 
that is causally linked to service, to include the episode of 
depression and situational stress noted in the service 
treatment records.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.
2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s). 

3.  The Veteran must be scheduled for a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected lumbosacral strain.  
The examination must include range of 
motion studies of the thoracolumbar spine 
and the examiner is asked to indicate 
whether it is at least as likely as not (a 
50 percent or greater degree of certainty) 
that the veteran has any additional loss 
of motion due to pain or flare-ups of pain 
supported by objective findings; or any 
additional limitation of motion due to 
weakness, fatigue, incoordination or any 
other relevant symptom or sign. 
The clinician should report such 
additional loss of motion in degrees.  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support increased loss of 
motion; less likely weighs against such a 
finding.

4.  The Veteran must be scheduled for a VA 
psychiatric examination for the purpose of 
determining the nature, approximate onset 
date, etiology and severity of any 
acquired psychiatric disorder that may be 
present.   

Following a review of the relevant medical 
evidence on file, to include the Veteran's 
service treatment records, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to address the following question:

Is it is at least as likely as not 
(50 percent or greater degree of 
probability) that any psychiatric 
disorder that is currently present, 
to include a schizoaffective 
disorder and schizophrenia, began 
during service or is otherwise 
linked to any incident of service, 
to include depression and 
situational stress documented in the 
service treatment records.  

The psychiatrist is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate. 

5.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If 
either claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

